Citation Nr: 1120152	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than June 22, 1992, for the assignment of a 100 percent initial disability rating for schizophrenia.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision of the New York, New York Department of Veterans' Affairs (VA) Regional Office (RO).  By that rating decision, the RO granted service connection for a nervous condition; an initial 30 percent disability rating was assigned, effective September 1, 1992.  A total temporary (100 percent) evaluation was assigned from June 22, to August 31, 1992.  The Veteran appealed the RO's September 1997 rating action to the Board. 

By an October 1999 rating action, the RO assigned an initial 100 percent disability rating to the service-connected schizophrenia, effective December 1, 1998.  

In March 2003, the Board remanded this claim to the RO for additional development.  Thereafter, in a November 2004 rating decision, the Veteran was assigned an initial 100 percent disability rating for his schizophrenia, effective June 22, 1992. 

In a March 2008 decision, the Board awarded an earlier effective date of December 5, 1991 for the grant of service connection for schizophrenia and remanded the issue of entitlement to an effective date earlier than June 22, 1992 for the assignment of a 100 percent disability rating for schizophrenia.  The Veteran did not file a notice of appeal or a motion for reconsideration of the Board's March 2008 decision assigning an effective date of December 5, 1991 for the grant of service connection, and therefore this decision is final and this issue is not presently on appeal.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2010).  

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of that hearing has been associated with the claims files.


FINDING OF FACT

For the period from December 5, 1991 to June 22, 1992, the competent and probative evidence of record demonstrates that the Veteran's schizophrenia was productive of symptoms that resulted in him being demonstrably unable to obtain or retain employment.  These criteria are commensurate with a 100 percent disability rating under the rating criteria for evaluating psychiatric disorders that were in effect prior to November 7, 1996.  


CONCLUSION OF LAW

An effective date of December 5, 1991, but no earlier, is warranted for the assignment of a 100 percent schedular rating for schizophrenia.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The appeals for earlier effective dates arise from the Veteran's disagreement with the effective dates assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, as well as the identified post-service VA and private treatment records.  There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  

II. Merits Analysis

The Veteran is claiming that he is entitled to an effective date prior to 
June 22, 1992, for the assignment of a 100 percent initial disability rating for schizophrenia.  As will be explained in the analysis below, the Board finds that the competent and probative evidence of record supports the assignment of an initial 100 percent rating for the service-connected schizophrenia from December 5, 1991.

Statutory and regulatory provisions specify that unless otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually ascertainable that the disability increased within one year preceding the date of claim for the increased rating, the effective date of increased compensation will be the date the disability increased within that year.  38 C.F.R. § 3.400(o)(2).  

The Veteran's schizophrenia is currently assigned a 100 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9203.  The Board notes, however, that the rating criteria for evaluation of psychiatric disorders changed effective November 7, 1996.  See 61 Fed. Reg. 52695- 52702 (October 8, 1996) (to be codified at 38 C.F.R. §§ 4.125-4.130 (1996).  Thus, for the purposes of addressing the period from December 5, 1991 to June 22, 1992 in the current appeal, the criteria in effect prior to November 7, 1996 are for application in this case.  

Prior to November 7, 1996, 38 C.F.R. § 4.132 provided for a 100 percent disability for schizophrenia when there was active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  A 70 percent disability rating was warranted with lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A 50 percent rating was assignable when the ability to establish or maintain effective or favorable relationships with people was considerably impaired and reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 9203 (1995).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

Private and VA medical evidence of record prior to June 22, 1992 reflects that the Veteran was hospitalized for his schizophrenia on several occasions, including from December 1991 to January 1992, April 1992, and from May to August 1992.  These records clearly show that from December 1991 through June 1992, the Veteran demonstrated psychiatric symptoms as a result of his service-connected schizophrenia that were commensurate with a 100 percent rating under Diagnostic Code 9203 (1995).  For example, a December 1991 VA hospitalization report shows that the Veteran reported having had suicidal and homicidal thoughts but without a plan.  During this time, he was placed in a four-point restraint and put in seclusion with symptoms including suicidal and homicidal ideation, paranoia, aggressive and threatening behavior, and responding to internal stimuli.  
The above-cited VA and medical records also demonstrate that the Veteran was unemployed throughout this period of treatment and that he had refused medication on several occasions.  GAF scores during this period ranged from 20 to 45.  These scores are consistent with a 100 percent rating.  

The Board finds that the competent and probative evidence of record supports the assignment of an initial 100 percent rating from December 5, 1991.  The Board finds that the Veteran meets the 100 percent criteria under the former Diagnostic Code 9203 for schizophrenia as there were active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  See 38 C.F.R. § 4.132 (1995).  Therefore, the Veteran is entitled to an effective date of December 5, 1991 for an initial 100 percent rating for schizophrenia.  See 38 C.F.R. § 3.400(o).

The Board finds that since the Veteran was awarded an effective date of December 5, 1991 for the grant of service connection for schizophrenia by a March 2008 Board decision, and he did not file a notice of appeal, a motion for reconsideration, or allege any clear and unmistakable error, this decision is final and this matter is not presently on appeal.  38 U.S.C.A. § 7104 (West 2002 & 2010); 38 C.F.R. §§ 20. 302(b), (c), 20.1103 (2010).  Thus, as the March 2008 Board decision is final, the Veteran's claim for an earlier effective date for the award of a 100 percent disability rating may not precede the effective date awarded for the grant of service connection for schizophrenia on December 5, 1991.  See id.  



	(CONTINUED ON THE NEXT PAGE)







ORDER

An effective date of December 5, 1991, for the assignment of a 100 percent schedular rating for schizophrenia, is granted.



____________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


